Name: 98/698/EC: Commission Decision of 25 November 1998 on the carrying out of Community comparative trials and tests on vegetable propagating material in accordance with Article 20(2) of Council Directive 92/33/EEC (notified under document number C(1998) 3636)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  technology and technical regulations;  plant product;  natural and applied sciences;  health;  agricultural policy
 Date Published: 1998-12-08

 Avis juridique important|31998D069898/698/EC: Commission Decision of 25 November 1998 on the carrying out of Community comparative trials and tests on vegetable propagating material in accordance with Article 20(2) of Council Directive 92/33/EEC (notified under document number C(1998) 3636) Official Journal L 332 , 08/12/1998 P. 0020 - 0020COMMISSION DECISION of 25 November 1998 on the carrying out of Community comparative trials and tests on vegetable propagating material in accordance with Article 20(2) of Council Directive 92/33/EEC (notified under document number C(1998) 3636) (98/698/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material, other than seed (1), as last extended by Commission Decision 97/109/EC (2), and in particular Article 20(2) thereof,Whereas, in accordance with the Directive, trials or, where appropriate, tests are to be carried out in the Member States on samples to check that vegetable propagating and planting material other than seeds complies with the Directive's requirements and conditions;Whereas, to this end, appropriate and representative sampling of the different production and marketing origins across the Community should be ensured during the Directive's initial implementation phase, at least in the case of certain plant species;Whereas comparative Community trials and tests should be performed in 1998/99 on Allium sativum propagating material;Whereas, so that the appropriate conclusions can be drawn, all Member States on whose territory Allium sativum propagating material is regularly propagated or marketed will be required to participate in the trials and tests;Whereas the comparative Community trials and tests will be used in the first place to standardise the technical methods for checking the propagating material for this plant species;Whereas the measures provided for in this Decision are in accordance with the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 1. Comparative Community trials and tests shall be carried out in 1998/99 on Allium sativum propagating material.2. The samples shall be officially taken.3. All Member States on whose territory Allium sativum propagating material is regularly propagated or marketed shall participate in the comparative trials and tests.Article 2 The detailed rules on implementing the comparative Community trials and tests and on evaluating the results shall be made within the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry.Article 3 This Decision is addressed to the Member States.Done at Brussels, 25 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 157, 10. 6. 1992, p. 1.(2) OJ L 39, 8. 2. 1997, p. 21.